DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 4/26/2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/26/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120A” has been used to designate both “a stirring portion” and “a tine member”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether the vessel body is claimed as part of the agitator.  The preamble recites that the agitator is for disposition within a cavity of a vessel body, meaning it is an intended use of the agitator that is not a part of the agitator, while the body of the claim recites that the agitator is positioned and configured relative to the vessel body.  Therefore, it is unclear how the agitator can be positioned relative to the vessel body when the vessel body is not part of the claim, but rather an intended use of the agitator as part of the preamble.  Claims 2-14 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
Claim 2 recites “wherein the weighted portion includes a tine member extending radially from the axis and having a base portion and a tip portion” in lines 3-4 and “wherein the weighted portion includes a flip member having a rod portion and a weighted ball portion” in lines 6-7.  Based on the specification, figures and dependent claims, it is unclear how the limitations in lines 3-4 is referring to the weighted portion, and it appears the “weighted portion” in line 3 should refer to “the stirring portion”.  Claims 3-11 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 2.
Regarding claim 10, it is unclear what is meant by the limitation and specifically “an axially common side of the tine member”.  It is unclear whether the flip member is directly attached to a side surface of the tine member, as that is how the limitation reads; however, based on the specification and figures, the flip member is arranged on the rod member, not on a side of the tine member.
Regarding claim 11, it is unclear what is meant by the limitation and specifically “axially opposite sides of the tine member”.  It is unclear whether the flip member is directly attached to a side surface of the tine member, as that is how the limitation reads; however, based on the specification and figures, the flip member is arranged on the rod member, not on a side of the tine member.
Claim 12 recites the limitation "the flip member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The flip member is first recited in claim 2; however, claim 12 depends upon claim 1.
Regarding claim 12, it is unclear how the plurality of flip members can be both evenly distributed and unevenly distributed about the axis, as recited in claim 12.
Claim 13 recites the limitation "the rod member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The rod member is first recited in claim 2; however, claim 13 depends upon claim 1.
Claim 13 recites the limitation "the tine member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The tine member is first recited in claim 2; however, claim 13 depends upon claim 1.
Claim 13 recites the limitation "the flip member" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  The flip member is first recited in claim 2; however, claim 13 depends upon claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keel, III (U.S. Patent Pub. No. 2014/0340979).
Regarding claim 1, Keel, III discloses an agitator (figures 7-12, reference #200)capable for disposition within a cavity of a vessel body containing a particulate (figure 24), comprising:
a weighted portion (figures 7-12, set x of reference #220) and a stirring portion (figures 7-12, sets y and z of reference #220) 
the agitator capable of being positioned and configured relative to the vessel body to move the stirring portion through the particulate in response to movement of the weighted portion in response to gravitational and/or inertial forces acting on the weighted portion due to movement of the vessel body (figure 7; see figure 24 showing use of agitator with vessel body) (the limitation is directed to a manner of operating disclosed agitator, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”).
Regarding claim 2, Keel, III discloses:
a rod member defining an axis (figures 7-12, reference #210 and 250);
wherein the stirring portion includes a tine member extending radially from the axis (figures 7-12, reference #220, sets y and z) and having a base portion (figure 7, reference #240 of sets y and z (not labeled with respect to set y, but shown as connecting piece between “y” and reference #210)) and a tip portion (figure 7, reference #230 of sets y and z (not labeled with respect to set y, but shown where “y” is labeled)), the base portion connecting the tip portion with the rod member (figure 7, reference #220 and 230 of sets y and z); and
wherein the weighted portion includes a flip member (figures 7-12, reference #220, set x) having a rod portion (figure 7, reference #240 of set x (not labeled with respect to set x, but shown as connecting piece between “x” and numeral 210)) and a weighted ball portion (figure 7, reference #230 of set x (not labeled with respect to set x, but shown where “x” is labeled)), the rod portion connecting the weighted ball portion with the rod member at a location radially offset from the tip portion of the tine member capable to flip the agitator end-over-end responsive to force applied to the weighted ball portion of the flip member (figures 9-12, reference #220 and 230 of set x shown as radially offset from “y” and “z”) (the limitation is directed to a manner of operating disclosed agitator which does not further limit an apparatus claim, and ball/knob portion 230 of set x is an object having weight that is capable of flipping the agitator responsive to force applied). 

    PNG
    media_image1.png
    682
    849
    media_image1.png
    Greyscale

Regarding claim 3, Keel, III discloses wherein the rod member connects the tine member to the flip member, the flip member axially offset from the tine member (see figures 9 and 10, reference #210 (not labeled, but body where reference #250 passes through) connects spine of x and spine of y, axially offset).
Regarding claim 4, Keel, III discloses wherein the rod member is a first rod member and further comprising at least one second rod member, the second rod member arranged along the axis and connected to the first rod member by the tine member (see figures 9 and 10, cylindrical body sections arranged along axis 250 between tines y and z and rod x).
Regarding claim 5, Keel, III discloses wherein the tine member is a first tine member and further comprising a second tine member, the second tine member connected to the rod member (figures 9-12, multiple “z” and multiple “y”).
Regarding claim 6, Keel, III discloses wherein the second tine member is coplanar with the first tine member (see figure 9 and 10, multiple “z” tine members are coplanar in plane perpendicular to axis 250).
Regarding claim 7, Keel, III discloses wherein the second tine member is arranged in a plane orthogonal relative to the first tine member (see figure 11, dotted lines through tines “y” and “z” are orthogonal).
Regarding claim 8, Keel, III discloses wherein the flip member is a first flip member and further comprising a second flip member connected to the rod member (figures 9-12, multiple flip members “x”).
Regarding claim 9, Keel, III discloses wherein the first flip member and the tine member are arranged in a common plane, and wherein the second flip member is offset from the first flip member 90-degrees or 180-degrees (figure 9, top and middle flip members “x” in same plane perpendicular to axis 250 and offset from each other by 90 degrees).
Regarding claim 10, Keel, III discloses wherein the first flip member and the second flip member are arranged on an axially common side of the tine member (see figure 9, two reference “x” on axially same side as “y” and “z”).
Regarding claim 11, Keel, III discloses wherein the first flip member and the second flip member are arranged on axially opposite sides of the tine member (see figure 10, top “x” arranged axially above top tine “y” and bottom flip member “x” arranged axially below top tine “y”).
Regarding claim 12, Keel, III discloses wherein the flip member is one of a plurality of flip members (figures 9 and 10, multiple “x”), wherein the plurality of flip members are evenly distributed between axially opposite ends of the agitator (figure 9, all “x” distributed evenly on single vertical axis through reference #250), wherein the plurality of flip members are evenly distributed about the axis (figure 9, all “x” distributed evenly on single vertical axis through reference #250), and wherein the plurality of flip members are unevenly distributed about the axis at the axially opposite ends of the agitator (figure 9, all “x” located on right end of axis, while none are located on left end of axis).
Regarding claim 13, the limitation is directed to a method of making the agitator which does not further limit an apparatus claim.  The agitator of Keel, III is capable of being formed from a polymeric or a metallic material (figures 7-12, reference #200).
Regarding claim 14, Keel, III discloses wherein the rod member is one of a plurality of rod members axially spaced from one another along the axis (figures 9 and 10, multiple cylindrical body sections arranged along axis 250 between tines y and z and rod x), wherein the tine member is one of a plurality of tine members connected to the rod members (figures 7-12, multiple “y” and “z” tine members), and wherein the flip member is one of a plurality of flip members circumferentially offset from one another about the axis (figures 9-12, “x” flip members and reference #225 axially offset from “x” flip members).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun (U.S. Patent Pub. No. 2018/0056256) disclose an agitator comprising a weighted portion (figure 3, reference #330) and a stirring portion (figure 3, reference #310); Avila et al. (U.S. Patent No. 9,538,884) discloses an agitator comprising a weighted portion (figures 6-10, reference #44 and 48) and a stirring portion (figures 6-10, reference #42 and 46); Church (U.S. Patent No. 4,641,974) discloses an agitator comprising a weighted portion (figure 2, reference #40) and a stirring portion (figure 2, reference #23, 24, 25 and 26).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774